DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to the applicants claim to priority to Non-Provisional Application No. 13/820,018 filed May 9, 2013 now Patent 10,149,953, to National Stage Application No.  PCT/NZ11/00174 filed on August 31, 2011 and to Provisional Patent Application No. 61/379,989 filed September 3, 2010.

Status of Claims
This Office Action is responsive to the amendment filed March 10, 2021. As directed by the amendment: claims 2, 4-5, 7-8, 10, 13, and 19 have been amended and claim 20 has been cancelled. Thus, claims 2-19 and 21 are presently pending in this application. 
Applicant’s amendment to claim 8 obviates to previous claim objection.  The previous drawing objections haven been withdrawn. Claim 2, and 3-21 by dependency, were previously rejected under 35 U.S.C. 112(b). Applicant’s amendments to claim 2 obviate the previous rejection under 35 U.S.C. 112(b). Claims 2, 4-13, 15-17, and 20-21 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 14-15 of U.S. Patent No. 10,149,953. Claim 14 was previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 12 of Patent’953 in view of Good et al. (U.S. Patent No. 6,058,933). Applicant’s amendments to independent claim 2 have distinguished the instant invention from U.S. Patent No. 10,149,953; hereby obviating the previous rejection on the ground of nonstatutory double patenting.
Claims 2-12 and 15-21 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329). Claims 13-14 were previously rejected under pre-. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, and claims 3-19 and 21 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a gases space of the manifold” in ln 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation “manifold” has not previously been introduced and it is unclear whether the limitation “manifold” is a positively claimed element of the breath indicator or a functionally claimed element of the breathing assistance apparatus.  Examiner believes the “manifold” is the “part”, ln 2 configured to receive the breath indicator and is a functionally claimed element of the breathing assistance apparatus. For the purpose of this Office Action “a gases space of the manifold” is interpreted as --“a gases space of a manifold”--.
Claim 2 recites “ the gas sampling end configured to protrude into a gases space of a manifold and be substantially proximate to a gases outlet of the manifold”, ln 9-11. The term “substantially” in claim 2, ln 11 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 recites “the flanged end adapted to locate the gas sampling end in a region “, ln 5 and “the elongate body having a length such that the gas sampling end is located in a region”, ln 12-13 it is unclear whether “a region”, ln 13 is referencing “a region”, ln 5 or introducing a new limitation.  For the purpose of this Office Action the “region” of ln 13 is referencing the “region” of ln 5, as such “a region”, ln 13 is interpreted as reciting --the region--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 15-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Pub. No. 2004/0065329) in view of Choksi (U.S. Patent No. 4,677,987).
Regarding Claim 2, Geist discloses a breathing indicator (10A; Fig. 12) configured to be received  by a part (54, 55; Fig. 10) of a breathing assistance apparatus (“resuscitator”, ¶ 0044) that supplies gas to a patient (¶ 0044), the indicator comprising: an elongate body (A, Fig. A annotated below) having a gas sampling end (B, Fig. A annotated the gas sampling end is configured to protrude into a gases space (at A, Fig. B annotated below) of a manifold [54, 55; Fig. 10; Examiner notes: Geist discloses the breathing indicator being received by the manifold (Fig. 12); wherein the manifold is the part of the breathing assistance apparatus receiving the breath indicator.] and be substantially proximate to a gases outlet (58, 59, 60; Fig. 12) of the manifold (Fig. 12) and wherein the gases outlet configured to connect to a patient interface (“endotracheal tube”; ¶ 0044). 

    PNG
    media_image1.png
    352
    814
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 9 of Geist.

    PNG
    media_image2.png
    380
    595
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 12 of Geist.
Geist does not specifically disclose the breathing indicator wherein the elongate body having a length such that the gas sampling end is located in the region where, when in use, a main or direct flow of gas from the patient is to be exhaled, and Geist does not explicitly disclose the breathing indicator wherein, when in use, a pressure difference exists between the gas sampling end and the flanged end.
Choksi teaches a gas sampling apparatus for capnography comprising an elongated body (602; Fig. 7) having a gas sampling end (612; Fig. 7); wherein the gas sampling end configured to protrude into a gases space (at A, Fig. C annotated below) of a manifold (302; Fig. 3-5, 7; col 3, ln 37-66; col 4, ln 32-36; Claim 3) and be substantially proximate to a gases outlet (306; Fig. 4-5) of the manifold (Fig. 7), the gases outlet configured to connect to a patient interface (120; Fig. 1; Claim 1; Abstract; col 2, ln 63 to col 3, ln 2) and the elongate body having a length such that the gas sampling end is located in a region (A, Fig. C annotated below) where, when in use, a direct flow of gas from the patient is to be exhaled (Fig. 1, 7; Claim 1; Abstract) for the purpose of protruding the gas sampling end into the manifold to be located at the center line (702; Fig. 7) of the manifold (col 4, ln 32-36) and to prevent clogging of the gas sampling end (col 3, ln 18-27). 

    PNG
    media_image3.png
    300
    332
    media_image3.png
    Greyscale

Figure C, Adapted from Fig. 7 of Choksi.
Geist discloses the breathing indicator wherein inhalation and exhalation flow along arrows 61 and 62, respectively (Fig. 12; ¶ 0044), that carbon dioxide containing gas flows along arrow 63 to the detector material, and that the flanged end being exposed to atmospheric pressure (¶¶ 0028, 0033, 0038, 0040).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention that Geist discloses the breathing indicator wherein, when in use, a pressure difference exists between the gas sampling end and the flanged because the supplies gas to a patient, inhalation and exhalation increases the pressure within the part (See Geist: 54, 55; Fig. 10-12) creating a pressure difference between the interior of the part (See Geist: 54, 55; Fig. 10-12) and the breath indicator and, perforce, between the gas sampling end and the flanged end (See Geist: ¶¶ 0028, 0033, 0038, 0040, 0044-0045; Fig. 12), and 
further, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the breathing indicator of Geist to include the elongate body having the length such that the gas sampling end is located in the region where, when in use, the direct flow of gas from the patient is to be exhaled, as taught by Choksi for the purpose of protruding the gas 
Regarding Claim 3, the modified device of Geist discloses the breathing indicator comprising an aperture (See Geist: 32; Fig. 9) that opens to atmosphere so that the detector material is exposed to atmospheric air when the patient is not exhaling (See Geist: ¶¶ 0028, 0033, 0038, 0040).
Regarding Claim 4, the modified device of Geist discloses the breathing indicator wherein the detector material is a CO2 detecting material (18; Fig. 6; ¶¶ 0028, 0035-0037, 0040).
Regarding Claim 5, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second indicator state when exposed to gas having a CO2 concentration greater than that normally found in atmospheric air (See Geist: ¶¶ 0028, 0035-0037, 0040).  	
Regarding Claim 6, the modified device of Geist discloses the breathing indicator wherein the detector material changes between the first and second visual indicator states at a sufficient rate to substantially correspond with the inhalation and exhalation phases of the patient (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 7, the modified device of Geist discloses the breathing indicator wherein the detector material changes from the first visual indicator state to the second visual indicator state when exposed to gas having a concentration by volume of at least about 5% CO2 (See Geist: ¶¶ 0028, 0035-0037, 0040, 0044).
Regarding Claim 8, the modified device of Geist discloses the breathing indicator wherein the visual indicator state of the detecting material is visually observable by a user of the breathing assistance apparatus for the patient (See Geist: ¶¶ 0035-0037).
Regarding Claim 9, the modified device of Geist discloses the breathing indicator wherein in use, breath-by-breath CO2 present within gas exhaled by the patient is visually 
Regarding Claim 10, the modified device of Geist discloses the breathing indicator wherein at least a part (See Geist: 22, 36; Fig. 9, 12) of the flanged end remains external of the manifold 
Regarding Claim 11, the modified device of Geist discloses the breathing indicator wherein the flanged end is substantially perpendicular to the elongate body (See Geist: Fig. 6, 9).
Regarding Claim 12, the modified device of Geist discloses the breathing indicator wherein the flanged end is disk-shaped (See Geist: Fig. 3, 7, 11-12).
Regarding Claim 15, the modified device of Geist discloses the breathing indicator, shown above. 
The modified device of Geist does not specifically disclose the breathing indicator wherein the elongate body has an outer diameter of about 1 mm to about 5 mm, and a length of about 30 mm to about 60 mm.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the outer diameter of the elongate body to about 1 mm to about 5 mm and modify the length of the elongate body to about 30 mm to about 60 mm as applicant appears to have placed no criticality on the claimed ranges (See Applicant’s Spec: ¶¶ 0095, 0145, 0220 indicating the ranges as “may” be within the claimed range or the ranges as exemplary) and it is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.). 
Regarding Claim 16, the modified device of Geist discloses the breathing indicator wherein the gas sampling end of the elongate body further comprises a gas inlet (A, Fig. D 

    PNG
    media_image4.png
    417
    721
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 6 of Geist.
Regarding Claim 17, the modified device of Geist discloses the breathing indicator wherein the detector material is provided in-line with the passageway (Fig. 13; at C, Fig. D annotated above).
Regarding Claim 18, the modified device of Geist discloses the breathing indicator wherein the passageway provides for a gas flow path (A, Fig. E annotated below) extending from the breath indicator gas inlet to a breath indicator gas outlet (See Geist: 34; Fig. 6), the outlet in fluid communication with the surrounding atmosphere external of the breath assistance apparatus (See Geist: Fig. 6; ¶ 0028), wherein the detector material is positionable for contact with the gas flow path through the passageway.

    PNG
    media_image5.png
    411
    670
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 6 of Geist.
Regarding Claim 19, the modified device of Geist discloses the breathing indicator wherein the detector material is located in a region (at C, Fig. D annotated above) adjacent the flanged end, and wherein at least a part of the flanged end is formed of a visually transparent material (See Geist: 16; Fig. 6) allowing a user to visually detect changes between the first and second visual indicator states of the detector material (See Geist: ¶¶ 0036, 0039-0040).
Regarding Claim 21, the modified device of Geist discloses the breathing indicator wherein the flanged end houses the detector material (See Geist: Fig. 6).

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist in view of Choksi as applied to claim 1 above, and further in view of Good (U.S. Patent No. 6,058,933).
Regarding Claims 13-14, the modified device of Geist discloses the breathing indicator wherein the breathing assistance apparatus comprises the patient interface (See Geist: “endotracheal tube”; ¶ 0044, See Choksi: 120; Fig. 1), shown above.
The modified device of Geist does not disclose the breathing indicator wherein the breath indicator is receivable by the patient interface and wherein a gas flow regulator or gas pressure regulator is associated with any one or more of these [Examiner notes: The limitation “the breath indicator is receivable by the patient interface” is interpreted as a functional limitation, i.e. the  breath indicator must be receivable by the patient interface and not interpreted as a positive limitation (i.e. the breathe indicator comprises the patient interface, wherein the breath indicator is received by the patient interface).]
Good teaches a resuscitator device comprising a patient interface (50; Fig. 8 and (A-D, Fig. F annotated below) having a T- piece resuscitator apparatus (A-D, Fig. F annotated below) and a flow regulator (50; Fig. 8; col 3, ln 46-58); and comprising a breath indicator (114; Fig. 8) receivable by the patient interface (Fig. 8; col 5, ln 43-col 6, ln 22) for the purpose of providing a breath-to-breath indication during resuscitation (col 6, ln 5-11). 

    PNG
    media_image6.png
    469
    675
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 8 of Good.
.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to “the gas sampling end configured to protrude into a gases space of the manifold and be substantially proximate to a gases outlet of the manifold, the gases outlet configured to connect to a patient interface and the elongate body having a length such that the gas sampling end is located in a region where, when in use, a main or direct flow of gas from the patient is to be exhaled”, recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection Geist in view of Choksi, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785